



Retention Agreement
This Retention Agreement (the "Agreement") is made and entered into as of
January 1, 2020, by and between David Foss ("Executive") and Jack Henry &
Associates, Inc., a Delaware corporation (the "Company").
WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is important and beneficial to the Company and its shareholders to retain
Executive in his current role as Chief Executive Officer ("CEO") of the Company
for an extended period of time;
WHEREAS, in order to incent Executive to remain in such role through 2023, the
Board has agreed to grant Executive a retention restricted stock unit equity
award under the Company's 2015 Equity Incentive Plan (the "RSUs"), the terms of
which provide for weighted vesting over a four-year vesting period, with half of
such RSUs only becoming vested if Executive remains in his current position of
CEO until December 31, 2023; and
WHEREAS, the Company and Executive desire to memorialize additional severance
protections relating to the RSUs award in the event Executive's employment is
involuntarily terminated by the Company and Executive's release of claims and
restrictive covenant obligations in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.Grant of Retention Equity Award. In consideration of Executive entering into
this Agreement, on January 1, 2020 (the "Grant Date"), the Company will grant to
Executive pursuant to the 2015 Equity Incentive Plan (the "Plan") and that
Restricted Stock Unit Agreement entered into between Executive and the Company
(the "RSU Agreement") that number of restricted stock units equal to four
million dollars ($4,000,000.00) divided by the Fair Market Value of a Share of
the Company's Common Stock (as such terms are defined in the Plan) on December
31, 2019, rounded up to the next whole unit (the “RSU Award”). All other terms
and conditions of such RSU Award shall be governed by the terms and conditions
set forth herein, the 2015 Equity Incentive Plan and the RSU Agreement.
2.    Vesting of Retention Equity Award.
2.1    General Vesting.  The RSU Award Agreement shall provide that the
Retention Equity Award shall vest from the Grant Date to December 31, 2023 (the
"Term") as follows: ten percent (10%) on the first anniversary of the Grant
Date, twenty percent (20%) on the second anniversary of Grant Date, twenty
percent (20%) on the third anniversary of the Grant Date, and the remaining
fifty percent (50%) on the fourth anniversary of the Grant Date, provided that
at all times through each vesting date Executive has remained employed with the
Company and performed the duties associated with his position as described in
Section 3.
2.2    Accelerated Vesting. The RSUs shall be subject to the special accelerated
vesting provisions set forth in this Section 2.2 in addition to any other
accelerated vesting provision set forth in the Plan or the RSU Agreement.
(a)    Vesting Upon Death or Disability. If Executive's employment ends before
the end of the Term due to Executive's death or Disability, all unvested RSUs
shall become fully vested and the resulting Shares issued to Executive (or
Executive's estate and/or beneficiaries, as the case may be).
(b)    Vesting Upon Termination by Company without Cause or Resignation for Good
Reason. If Executive's employment ends before the end of the Term due to
Executive's employment being involuntarily terminated by the Company without
Cause or due to Executive's resignation with Good Reason, then, subject to
Executive's compliance with Section 5 of this Agreement and the agreements
referenced therein and his execution, within 21 days (or any longer notice
period required by law) following receipt, of a release of claims in favor of
the Company, its affiliates and their respective officers and directors in a
form provided by the Company (the "Release") (such 21-day period, the "Release
Execution Period"), and the Release becoming effective according to its terms,
upon such termination, all unvested RSUs shall become fully vested and settled
in accordance with the terms of the RSU Agreement.
(c)     No Vesting Upon Termination by Company with Cause or Resignation by
Executive without Good Reason. If Executive's employment ends before the end of
the Term due to Executive's employment being involuntarily terminated by the
Company for Cause or due to Executive's resignation without Good Reason, then
upon such termination, no additional unvested RSUs shall become vested and all
such remaining unvested RSUs shall be forfeited.
(d)    Definitions. The following terms used in this Agreement have the
following meanings:
(i)    "Cause" means
(A)    Executive's willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);
(B)    Executive's repeated failure to comply with any valid and legal directive
of the Board;
(C)    Executive's willful engagement in dishonesty, illegal conduct, or gross
misconduct, which is, in each case, injurious to the Company or its affiliates;
(D)    Executive's embezzlement, misappropriation, or fraud, whether or not
related to Executive's employment with the Company;
(E)    Executive's indictment or conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude;
(F)    Executive's material breach of any material obligation under this
Agreement or any other written agreement between Executive and the Company; or
(G)    Any material failure by Executive to comply with the Company's written
policies or rules, as they may be in effect from time to time during the Term.
For purposes of this definition, none of Executive's acts or failures to act
shall be considered "willful" unless Executive acts, or fails to act, in bad
faith or without reasonable belief that the action or failure to act was in the
best interests of the Company. Executive's actions, or failures to act, based
upon authority given pursuant to a resolution duly adopted by the Board or upon
the advice of counsel for the Company shall be conclusively presumed to be in
good faith and in the best interests of the Company.
The Executive shall have ten (10) business days from the delivery of written
notice by the Company within which to cure any acts constituting Cause; provided
however, that, if the Company reasonably expects irreparable injury from a delay
of ten (10) business days, the Company may give the Executive written notice of
such shorter period within which to cure as is reasonable under the
circumstances.
(ii)    "Disability" means Executive is entitled to receive long-term disability
benefits under the Company's long-term disability plan. Any question as to the
existence of Executive's Disability as to which Executive and the Company cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. The determination of
Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Agreement.
(iii)    "Good Reason" means the occurrence of any of the following, in each
case during the Term without Executive's prior written consent:
(A)    a material reduction in Executive's Base Salary;
(B)    a relocation of Executive's principal place of employment by more than 50
miles;
(C)    any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between Executive and
the Company;
(D)    the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;
(E)    the Company's failure to nominate Executive for election to the Board and
to use its best efforts to have him elected and re-elected, as applicable;
(F)    a material, adverse change in Executive's title, authority, duties, or
responsibilities (other than temporarily while Executive is physically or
mentally incapacitated or as required by applicable law); or
(G)    a material adverse change in the reporting structure applicable to
Executive.
To terminate his employment for Good Reason, Executive must provide written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within 30 days of the initial existence of such
grounds and the Company must have at least 30 days from the date of receipt of
such notice to cure such grounds. If Executive does not terminate his employment
within 180 days of such first occurrence of the applicable grounds, then
Executive will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds.
3.    Position, Duties, Compensation and Obligations During Term.
3.1    Position. During the Term, Executive shall serve as the President and
Chief Executive Officer of the Company, reporting to the Board. In such
position, Executive shall have such duties, authority, and responsibilities as
are consistent with Executive's position.
3.2    Duties. During the Term, Executive shall devote substantially all of his
business time and attention to the performance of Executive's duties hereunder
and will not engage in any other business, profession, or occupation for
compensation or otherwise which would conflict or interfere with the performance
of such services either directly or indirectly without the prior written consent
of the Board. Executive currently serves as a director on the Board of Directors
of CNO Financial Group, Inc. which does not require this written consent.
3.3    Place of Performance. The principal place of Executive's employment
during the Term shall be the Company's office currently located in Allen, Texas;
provided that, Executive will be required to travel on Company business during
the Term.
3.4    Compensation During Term. During the Term, the Company shall continue to
pay Executive his current base salary, which may be increased from time to time
in the discretion of the Board, and Executive shall remain eligible to
participate in the Company's non-equity annual incentive, long-term equity
incentive bonus programs, and other Company employee benefit programs
administered by the Compensation Committee and the Company, which are separate
from the RSU Award described in this Agreement.
3.5    Company's Proprietary Rights and Confidentiality Agreement. As a
condition of Executive's employment with the Company, Executive shall continue
to abide by the Company's Proprietary Rights and Confidentiality Agreement.
4.    Notice of Termination. Any termination of Executive's employment hereunder
by the Company or by Executive during the Term (other than termination due to
Disability or death) shall be communicated by written notice of termination
("Notice of Termination") to the other party hereto in accordance with Section
14. The Notice of Termination shall specify:
(a)    the termination provision of this Agreement relied upon;
(b)    to the extent applicable, the facts and circumstances claimed to provide
a basis for termination of Executive's employment under the provision so
indicated; and
(c)    the applicable date of termination, which shall be no less than 30 days
following the date on which the Notice of Termination is delivered if the
Company terminates Executive's employment without Cause, or no less than 30 days
following the date on which the Notice of Termination is delivered if Executive
terminates his employment with or without Good Reason.
5.    Additional Affirmative and Restrictive Covenants.
5.1    Covenants of Executive. Executive agrees that the following covenants
will be effective during the Term and will survive the termination of this
Agreement and the Executive's employment with the Company, whether such
termination is for or without Cause. Executive acknowledges that the following
covenants are in addition to, and not in derogation of, any other covenants to
which the Executive is subject.
(a)    Non-Solicitation Covenant. Executive covenants and agrees that during the
Term and for a period two (2) years after the termination of Executive's
employment with the Company, he will not, directly or indirectly (as an agent,
employee, consultant, partner, member or shareholder of a third party), solicit
business in competition with the Company from any party who was a customer of
the Company while the Executive was employed by the Company.
(b)    Non-Compete. Executive covenants and agrees that during the Term and for
a period of two (2) years after the date of termination of his employment with
the Company he will not, directly or indirectly (as an agent, employee,
consultant, partner, owner, member or shareholder of a third party), (i) engage
in the business of acquiring, starting up, marketing, managing, consulting,
licensing, maintaining, or competing in any way with the business of the
Company, or (ii) engage in any other business that relates to delivering
software and services to financial institutions, including but not limited to,
banks and credit unions and their affiliates in the United States of America.
(c)    No Solicitation of Employees. Executive agrees that during the term of
his employment with the Company and for a period of two (2) years following the
date of termination of his employment with the Company he will not, directly or
indirectly, solicit the employment or employ or engage the consulting or other
services of any person who is employed by the Company or any affiliate or
subsidiary thereof or was employed by the Company or any affiliate or subsidiary
thereof at any time during the prior six months.
(d)    Procedures. The parties may mutually agree on procedures and practices
for the provision of sufficient information by the Company to the Executive to
allow the Executive to fully honor the covenants, restrictions and obligations
set forth in this Section 5.
(e)    Remedies. The parties acknowledge that the legal remedy for damages for
actual or anticipated breach of these covenants is inadequate, and injunctive
relief is appropriate to prevent or remedy any such breach, so long as such
remedy is pursued in good faith by the party seeking injunctive relief.
Executive has carefully read and considered the covenants set forth above and,
having done so, agrees that the restrictions set forth are fair and reasonable
and are reasonably required for the protection of the Company and its business
interests. Executive acknowledges the consideration provided herein and with the
RSU Award (absent Executive's agreement to this Section 5) is more than the
Company is obligated to pay, and Executive further acknowledges that irreparable
harm would result from any breach of any of the covenants in this Section 5 and
monetary damages would not provide adequate relief or remedy. Accordingly,
Executive specifically agrees that, if that Executive breaches any of
Executive's obligations under this Section 5, the Company shall be entitled to
injunctive relief therefor, and in particular, without limiting the generality
of the foregoing, the Company may pursue any and all remedies it may have at law
or in equity for breach of such obligations. In addition, the RSU Award, whether
or not vested, shall terminate immediately on the first date on which Executive
engages in such activity and the Board shall thereupon be entitled to require
Executive to return any Shares obtained by Executive under the RSU Award and to
require Executive to repay any proceeds received at any time from the sale of
Shares obtained by Executive under the RSU Award (plus interest on such amount
from the date received at a rate equal to the then prime lending rate) and to
recover all reasonable attorneys' fees and expenses incurred in terminating this
Award and recovering such Shares and proceeds.
6.    Recoupment Policy. This Award and any resulting delivery of Shares is
subject to set-off, recoupment, or other recovery pursuant to the Company's
Executive Compensation Recoupment Policy, as amended from time to time (the
“Policy”).  By accepting this Award, Executive expressly agrees that the Policy
applies to this Award, and Executive consents to any permissive or mandated
recoupment requirement as applied to the Award.
7.    Governing Law, Jurisdiction, and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Missouri without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Missouri. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.
8.    Entire Agreement. Unless specifically provided herein, this Agreement,
together with the Proprietary Rights and Confidentiality Agreement, contains all
of the understandings and representations between Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
9.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by the Chairperson of the Board's Compensation
Committee. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time.
10.    Severability. Should any provisions of this Agreement be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.
11.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
12.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
13.    Successors and Assigns. This Agreement is personal to Executive and shall
not be assigned by Executive. Any purported assignment by Executive shall be
null and void from the initial date of the purported assignment. The Company may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company. This Agreement shall inure to the benefit
of the Company and permitted successors and assigns.
14.    Notice. Notices and all other communications provided for in this
Agreement shall be given in writing by personal delivery, electronic delivery,
or by registered mail to the parties at the addresses set forth below (or such
other addresses as specified by the parties by like notice):
If to the Company:
Jack Henry & Associates, Inc.
663 West Highway 60
Monett, MO 65708
General Counsel and Secretary
If to Executive:
David Foss
616 Inglenook Court
Coppell, TX 75019
15.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.
16.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
17.    Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
JACK HENRY & ASSOCIATES, INC.
 


By /s/John F. Prim
Name: John F. Prim
Title: Chairman of the Board
 
EXECUTIVE
 
Signature: /s/ David Foss
Print Name: David Foss
 
 








